           IN THE UNITED ST ATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    PINE BLUFF DIVISION

SHAUL SHIRHASHIRIM
ADC #140176                                                 PLAINTIFF

v.                     No. 5:19-cv-11-DPM-JJV

JAMES GIBSON, Warden, Varner
Unit; and WALTER WASHINGTON,
Lieutenant, Varner Unit                                   DEFENDANTS

                                ORDER
     1. On de nova review, the Court partly adopts and partly declines
without prejudice the recommendation, NQ 26.       FED.   R. CIV. P. 72(b)
(1983 addition to advisory committee notes). The Court adopts the
recommendation as to any due process claim against Defendant
Gibson. As to the claim against Defendant Washington, though, the
Court would appreciate further development. In a belated response
to the motion for summary judgment, Shirhashirim argues that he
submitted a timely appeal on grievance VSM18-2682 but that the ADC
truck mail did not deliver it promptly. Ng 2 7; cf Lewis v. Carswell,
NQ 69 & NQ 84 in E.D. Ark. NQ 5:15-cv-254-DPM. In light of this new
wrinkle, the Court returns that piece of the case to the Magistrate Judge
for further proceedings and a new recommendation in due course.
     2. Motion for status update, NQ 28, denied as moot.
So Ordered.

                             t1
              D .P. Marshall Jr.
              United States District Judge




              -2-
